DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant’s election without traverse of Group I Claims 1-7 and 9-13 in the reply filed on 1/05/2021 is acknowledged.  Claims 8 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II claims, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-7 and 10-13, recite “The polymer interlayer”  which is unclear and indefinite because claim 1 from which claims 2-7 depend and Claim 9 from which claims 10-13 depend recite a ‘UV stable polymer interlayer’.  Is the polymer interlayer of claims 2-7 and 10-13 another polymer interlayer in addition to the UV stable polymer interlayer or a polymer interlayer that is without or lost UV stability from some process action?  
Claims 5, 7 and 11 recite “wt. %” for ranges however the basis for the wt.% is unclear and indefinite whether based on the interlayer composition before or after formation or on a main component of the interlayer like the thermoplastic polymer.  
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
Claims 1-3, 9, 12 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20120021230, Fukatani et al (hereinafter “Fukatani”) evidenced by CAS Registry Number: 70321-86-7, Scifinder ACS (2021) (hereinafter “RN 70321-86-7”. 
Regarding Claims 1-3, 9 and12, Fukatani discloses in the entire document particularly in the abstract and at ¶s 0012-0023, 0035-0036, 0047, 0050-0052, 0059-0067, 0070, and claims a laminate for a laminated glass, wherein an interlayer film for a laminated glass and a retardation element sandwiched between adhesive layers are laminated, the interlayer film for a laminated glass contains a thermoplastic resin and an ultraviolet absorber and a plasticizer (See ¶s 0059-0087 and Claim 20) {reading on UV 
    PNG
    media_image1.png
    309
    253
    media_image1.png
    Greyscale
  R14 is H--, R15 is a 1-methyl-1-phenylethyl group, and R16 is a 1-
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 for 2-(2H-Benzotriazol-2-yl)-4,6-bis(1-methyl-1-phenylethyl)phenol {reading on Claims 1-3, 9 and 12}.  From the forgoing disclosures Claims 1-3, 9 and 12 are anticipated or rendered obvious over Fukatani.   
Claim Rejections - 35 USC § 103
Claims 5, 7 and 11 are rejected under 35 U.S.C. 103 as obvious over Fukatani evidenced by RN 70321-86-7.    
Regarding Claims 5, 7 and 11, Fukatani is applied as to Claims 1 and 9 along with the disclosure of Fukatani at ¶s 0032-0041 and 0067 that the benzotriazole UV absorber has an amount up to 1.4 parts by weight and a total UV absorber from 1.7 to 3.4 parts by weight, while the plasticizer has an amount from 30 to 70 parts by weight all based on 100 parts of the thermoplastic polymer.  This gives an weight % of the benzotriazole like Tinuvin 234 for the interlayer of thermoplastic polymer, plasticizer and UV absorber from 1.4/100+30+ 1.7 x 100% = 1.06 wt % to 1.4/100+70+3.4 x 100%=0.8 wt%  This range is with the range of 0.01 to 10 wt% of Claims 5, 7 and 11.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.   
Claims 6 and 10 are rejected under 35 U.S.C. 103 as obvious over Fukatani evidenced by RN 70321-86-7.
Regarding Claims 6 and 10 Fukatani evidenced by RN 70321-86-7 is applied as to Claims 1 and 9.  Fukatani discloses at ¶ 0070 that the visible light transmittance Tv of the interlayer is preferably 85% or more {reading on the claimed at least 80% %T of claims 6 and 10.  Given such the same visible transmittance and that Fukatani discloses the same components including Tinuvin 234 which is identical to that used in Applicants’ pending claims 1 and 9 and given that the amounts of the Tinuvin 234 are the same as presently claimed, more  it is clear that the other properties of %Tuv and yellowness index would necessarily be the same.  Therefore Fukatani also meets claims 6 and 10.   In accordance with MPEP 2112.01(II) when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent so that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPO 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPO2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F2d at 1255, 195 USPO at 433. See also Titanium Metals Corp. v. Banner, 778 F2d 775, 227 USPO 773 (Fed. Cir. 1985). 
Claims 4 and 13 are rejected under 35 U.S.C. 103 as obvious over Fukatani evidenced by RN 70321-86-7 further in view of U.S. 2001/0023268, Wood et al  (hereinafter “Wood”) evidenced by JP04439782B2, “Idemitsu” a copy of the English machine translation was provided by Applicants (hereinafter referred to as “Idemitsu” and as evidenced by CAS Registry Number: 73936-91-1, Scifinder ACS (2021) (hereinafter “RN 73936-91-1”).      
For Claims 4 and 13, Fukatani evidenced by RN 70321-86-7 is applied as to Claims 1 and 9, and although Fukatani discloses benzotriazole UV absorbers, Fukatani does not expressly disclose structure (3) of Claim 4 nor 2-(2H-benzotriazol-2-yl)-6-(1-methyl-1-phenylethyl)-4-(1, 1,3,3-tetramethyl butyl) phenoI of Claim 13.  
Wood discloses in the abstract, ¶s 0091, 0183-0884, 0267 and at claims 7 and 23 that benzotriazole UV absorbers substituted with an ultra long ester or amide moiety wherein the ester or amide group is a hydrocarbyl group of 25 to 100 carbon atoms or is a group of alkyl of 25 to 100 carbon atoms interrupted by 5 to 39 oxygen atoms and terminated with an omega--OH or an omega--OR group exhibit excellent stabilization efficacy while they concomitantly do not bloom when incorporated into polyolefin films.  Such UV absorbers and light stabilizers include from ¶s 0183-0184 2.1. 2-(2'-Hydroxyphenyl)-benzotriazoles, for example, with 5'-(1,1,3,3-tetramethylbutyl)- or the 5'-methyl-, or 3', 5'-di-tert-butyl-, or 5'-tert-butyl-. Claim 23 discloses benzotriazole is (a) C20-C40 alkyl 3-(2H-benzotriazol-2-yl)-5-tert-butyl-4-hydroxyhydrocinnamate and C40-C60 alkyl 3-(2H-benzotriazol-2-yl)-5-tert-butyl-4-hydroxyhydrocinnamate as UV absorbers.  Wood discloses at ¶s 0091 and 0267 that the benzotriazole UV absorbers are effective 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 for Tinuvin 928.  Idemitsu evidences in the novelty § a multilayer structure comprises a polycarbonate resin layer, an adhesive resin layer and a glass layer, in which at least one of the adhesive resin layer and the glass layer comprises an ultraviolet ray-absorbing component.  From the technology focus § both the adhesive layer (B) and the glass layer (C) contains a UV absorbing component.  The UV absorbing component contained in (B) is a benzotriazole compound and/or triazine compound. (B) comprises at least one resin layer selected from ethylene-vinyl acetate copolymer, polyvinylacetate, ethylene-(meth)acrylate ester copolymer, urethane, polyester-polyurethane copolymer, polycarbonate-organosiloxane copolymer and polyvinylbutyral {reading on the polyvinylbutyral like that of Fukatani and the pending claims.  From the abstract the multilayer structure is lightweight and excellent in impact resistance and the like, and also is reduced in the yellowing and in the decrease of transparency in the case of being used outdoors for a long period of time.  From page 8 of 12 the ultraviolet-absorption component which resin of the said description is used and is used for this adhesive resin as adhesive resin, it is especially used without a restriction limiting.  Specifically, there exist a benzotriazole type system group, a triazine series, a benzoate type 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Fukatani a UV stable polyvinylbutryal interlayer with a plasticizer and benzotriazole compounds of formula 4, where from Wood a benzotriazole of 2-(2'-Hydroxyphenyl)-benzotriazoles, for example, with 5'-(1,1,3,3-tetramethylbutyl)- like Tinuvin 928 meeting formula (4) of Fukatani stabilizing polyvinylbutyral can be used for or with Tinuvin 234 of Fukatani motivated to have a non-blooming UV absorber exhibiting excellent stabilization efficacy as for Claims 4 and 13.  The combination of Wood with Fukatani has a reasonable expectation of success because both have benzotriazole with a generic formula as in Fukatani for stabilizing polyvinylbutyral.  
In the alternative Claims 6 and 10 are rejected under 35 U.S.C. 103 as obvious over Fukatani evidenced by RN 70321-86-7 further in view of U.S. US 20130194659, Hatta et al. with a PCT filing date of August 19, 2011 (hereinafter “Hatta”.
Regarding Claims 6 and 10 Fukatani evidenced by RN 70321-86-7 is applied as to Claims 1 and 6 and 9 and 13, however Fukatani does not expressly disclose the 
Hatta discloses in the abstract an interlayer film of polyvinyl acetal like polyvinylbutyral resins (See ¶s 0013-0014) for laminated glass which can suppress the transmittance of ultraviolet rays with a wave length of 400 nm to 1% or less with as divulged at ¶ 0076 an ultraviolet absorber with 2-(3-t-butyl-5-methyl-2-hydroxy phenyl)-5-chloro benzotriazole.  Also Hatta divulges at ¶ 0079 and in table 5 that an interlayer film for laminated glass and laminated glass were produced in the same manner as in Example 1, except that the kind and amount of the ultraviolet absorber represented by the formula (1) and the ultraviolet absorber represented by the formula (2) were changed according to Tables 3 to 5, and the ultraviolet absorber (Tinuvin 328, product of BASF) represented by the formula (3): 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 as another ultraviolet absorber was added in an amount shown in Table 5.  From ¶ 0053 the interlayer film for laminated glass has a yellowness index is 5 or less when the interlayer film for laminated glass is set to have a thickness of 760 µm and sandwiched between two glass plates.  If the yellowness index exceeds 5, the laminated glass may be too yellow.  Such a range of yellowness overlaps that of pending claims 6 and 10 and in accordance with MPEP § 2144.05, in the case where the claimed range prima facie case of obviousness exists.  Given Hatta’s benzotriazole-based UV absorber, Tinuvin 328, and Hatta’s benzotriazole like Tinuvin 328, which is used by Fukatani at ¶ 0023, would be equivalent for polyvinylbutyral interlayers and in accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances."  In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Also “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).      
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Fukatani a UV stable polyvinylbutryal interlayer with a plasticizer and benzotriazole compounds of formula 4, as afore-described, where from Hatta the UV absorber Tinuvin 328 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

 /KENNETH J STACHEL/ Primary Examiner, Art Unit 1787